|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

RSK FABR|CAT|ONS, LLC,

P|aintiff :
v. : 3:18-CV-414
: (JUDGE MARiAN|)
ASA PREC|S|ON COMPANY, lNC., '
Defendant
ORDER

AND NOW, TH|S f [ 847 DAY OF OCTOBER, 2018, upon consideration of
Magistrate Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 15) for clear error
or manifest injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 15) is ADOPTED for the reasons set forth therein.

l\)

. P|aintist Motion for Entry of Defau|t Judgment (Doc. 7) is DEN|ED.

3. Defendant’s Motion to Set Aside Entry of Defau|t (Doc. 11) is GRANTED.

4. The Cierk of Court’s Entry of Defau|t (Doc. 6) is SET AS|DE.

5. On or before OCtober 22, 2018, the parties sha|i file a joint letter on CM-ECF
informing the Court whether they agree to engage in early mediation as

recommended by the Magistrate Judge.

    

 

\
R'obert D.`Mana/ni
United States District Judge

